10
1
12
3
14

15

16 |

17
18
19
20
21
22
23
24
25

26

27

28

 

Case 2:20-cv-00171-Z-BR Document 3 Filed 07/02/20 Page 10f10 PagelID 12

 

' ‘UNITED STATES ‘DISTRICT COURT

U.S. DISTRICT COURT

Northern District of Texas NORTHERN DISTRICT OF

(Amarillo Division)

JOSE SANTILLAN

 

FILED

 

 

JUL - 2 2020

 

 

CLERK, US. DISTRICT COURT
By |
Deputy |

 

Petitioner/Defendant,

UNITED STATES of AMERICA, et al;

Respondent.

Se

 

 

MEMeRASOUM ted Su PRET OF
MOTION UNDER 28 U.S.C. § 2255
TO VACATE SET ASIDE OR CORRECT
A SENTENCE BY A PERSON IN
FEDERAL CUSTODY

uspc No.. 2:17-CR-00029~D=BR( 1)

Ve ZUCV-171-Z

COMES NOW, Jose Santillan. in pro se hereinafter Petitioner, and moves.

this Honorable Court for a Motion to Vacate, Set Aside, or Correct a sentence,

pursuant to Rules Governing Section 2255 proceedings for the United States

District Courts.

Petitioner makes this request so that he may immediately challenge the

insufficiency of evidence to support the conviction on count one.

The district court's evidence included as relevant conduct of a drug

transaction that occurred in Portales, New Mexico.

 

 
 

ay

10
11
12
13
14

15

16 7

17
18
19

20
| 21
22
23
24
25
26
27

28

not guilty and was tried before a jury. On December 6, 2017, Santillan was

 

Case 2:20-cv-00171-Z-BR. Document 3 Filed 07/02/20 Page 2o0f10 PagelD 13 .

INTRODUCTION

This is an appeal from a conviction after a jury trial and the total

aggregate sentence of 212 months for the offense of conspiracy to distrbute

and possess with intent to distribute methamphetamine.

On March 30, 2017, Jose Santillan (Santillan) was named in a one count
indictment charging him with conspiring with Guadalupe Vargas Mayorga (Vargas)
and other persons known and unknown to the grand jury to distribute and.
possess with intent to distribute 50 grams or more of methamphetamine in
violation. of U.S.C. § 846.

On or about December 4, 2017 through December 6, 2017, Santillan pleaded

found guilty of the offense alleged in the single count indictment.

At the jury trial, the goverment essentially put on evidence from several
narcotic officers: an undercover officer: and Vargas- that on February 2, |
2016, an undercover officer negociated and purchased from Vargas eight ounces
of methamphetamine (approximately. 226.8 grams).

The undercover officer testified to negociating the February 2, 2016 purchase, -|

and several other purchases, with Vargas. The purchase of the eight ounces on

February 2, 2016, occurred at approximately 7:21 p.m. in a Walmart in !
Amarillo, Texas. Guadalupe Vargas Mayorga. (Vargas), the named co-conspirator,
testified that the source of the eight ounces of methamphetamine was Santillan. |

However, the undercover officer admitted that he did not know where

Vargas got the methamphetamine. In fact, none of the officers ever observed or

witnessed Santillan deliver the eight ounces of methamphetamine to Vargas.
Moreover, the officers’ surveillance at Vargas was inturrupted between 4:18 p.m.
and 6:08 p.m. On February 2, and the officers had no idea where Vargas ,was

during this nearly two-hour period. .

 
10
1
12
13
14

15

16 |

17
18
19
20
21
22
23
24
25
26
27

28

 

Case 2:20-cv-00171-Z-BR Document 3 Filed 07/02/20 Page 3of10 PagelD 14

At approximately 6:09 p.m. Vargas was seen meeting with an identified individual]
driving a white Dodge pickup, and at that time, Vargas climbed into the bed of
the pickup and opened the lid on a grill that was sitting in the bed and then
closed the grill. After the eight ounces were purchased. from Vargas on~
February 2, the officers did not follow the money to see where it was taken.

Santillan's attorney moved for a directed veredict after the government

rested and renewed the motion at the close of. the case. After the jury trial
and veredict, a presentence report was prepared. The probation officer found
that Santillan's base offense level was 3l. In determining the base offense
level, the probation officer included the eight ounces purchased from Vargas on
February 2, 2016, which tested as 192.2 grams of actual methamphetamine, and
converted to 3,844 kilograms of marijuana. The officer included in the amount
another 963.9 grams of methamphetamine based on Vargas' testimony concerning
other occassions on which Santillan had supplied Vargas, converting to another
1,927.8 kilograms of marijuana. The probation officer also included another
8, 328 grams of liquid methamphetamine that was transported from Mexico to
Portales, New Mexico on February 2, 2016, this amount converting to another
16,656 kilograms of marijuana.

The probation officer enhanced the base offense level two offense levels on the |
basis that the liquid methamphetamine from Portales, New Mexico offense was

imported from Mexico. The probation officer included another enhancement: based

on the finding that Santillan maintained a premise for the purpose of
manifacturing or distributing a controlled. substance. With the total offense
level 38 and criminal history category 1. Santillan's guideline imprisonment
range was 235 ~ 293 months. |

Santillan's attorney objected to the probation officer including the

liquid methamphetamine that was found in Portales, New Mexico on the basis that |

there was no credible evidence that Santillan had anything to do witm that

3.

 
-—

10
"1
12
13
14

15.

16 |

qT
18
19
20
21

22

23

24
25
26

27.
28

 

Case 2:20-cv-00171-Z-BR Document 3 Filed 07/02/20 Page 4of10 PagelD 15

transaction. He also objected to the two level enhancement for maintaining

premise for distribution of drugs. He then objected to the grounds that
Santillan: had no knowledge that the liquid methamphetamine in the Poratles,
New Mexico. case was from Mexico. Santillan argued. that his base offense level
pnd adjusted offense level should have been a level 32. At a criminal history 7
category I, his imprisonment range should have been 121-151 months. 2
The probation officer filed an addendum to the PSR rejecting Santillan's
objections. At the sentencing hearing, Santillan persisted in his objections
to the PSR. The government presented evidence to support the inclusion of
the liquid methamphetamine from Portales, New Mexico. However there was no
testimony presented that Santillan participated in the transaction involving
the liquid methamphetamine from Portales, New Mexico. In fact the testimony was

that the liquid methamphetamine was suppoused to be delivered to someone named

Gordo in Amarillo. The gowernment merely presented evidence that there were

phone calls between some phone numbers allegelly connected to Santillan and his

common law wife and a phone number connected to Gordo. There was absolutely no
evidence. presented that showed Santillan was involved in the New Mexico ; mod
transaction.

The district court sustained the objection to the two level énhanoetient
for maintaining a premise, but overruled the remainder of Santilla's objections.
Accordingly, Santillan's advisory imprisonment range was 188-235. |
Santillan'ts attorney renewed his objections to the court's rulings.

The distret court sentenced Santillan to 212 months.

 
 

10
41
12
13
14

15

16 |

1T

18 |

19

20
24
22
23
24
25
26
27

28

United States w. Shum, 496 F. 3d 390, 391 (5th Cir. 2007).

 

Case 2:20-cv-00171-Z-BR Document 3 Filed 07/02/20 Page 5 of 10. PagelD 16

POINTS AND AUTHORITIES
‘WITH
ARGUMENTS

I. The evidence was isufficient to support a conviction on count one because
the gowernment failed to prove beyond a reasonable doubt that Santillan was the |
source of the eight ounces of methamphetamine sold by Vargas to the undercover
officer.
a)
Santillan's trial attorney preserved this issue by properly mowing
for a directed veredict at the conclusion of the government's case and renewing
the motion at the close of case. Accordingly, the sufficiency of the: evidence
is reviewed de novo. United States v. Moreland, 665 F.3d 137, 148 (5th €ir.2011)
citing United States v.-Williams, 602 F.34°313, 314-15 (5th Cir.22010.).
b) | |
"Lest there remain any doubt about the constitutional stature of the
reasonable-doubt. standard, we explicitly hold that the Due Process Clause
protects the accused against 2 conviction except upon proof beyond a reasonable.
doubt of every fact necessary to constitute the crime with which he is charged."
In re Windship, 397 U.S. 358, 364 (1970). !
Dispite this constitutional principle, judges must be highly diferential |
to the jury's veredict of conviction, and this court will review the evidence

in light most favorable to the prosecution. United States v. Moreland,665 F. 3d |
at 148. :

"In deciding whether the evidence was sufficient, we review the seth
evidence in light most favorably to the veredict to determine whether a rational
trier of fact could have found that the evidence established the essential

elements of the offense beyond a reasonable doubt."

5

 
=3

10
11
12
13
14

15

16]

17
18
19
20
21
22
23
24
25
26

27

28

or on an owerly attenuated piling of inference on inference."

 

Case 2:20-cv-00171-Z-BR Document 3 Filed 07/02/20. Page 6of10 PagelD 17

" [A] veredict may not rest on mere suspicion, speculation, or conjucture,

United States Vv. Ro jas—Alwarez, 451 F.3d 320,333 (5th Cir. 1993), quoting
United States v. Pettigréw, 77 F.3d 1500,1521 (5th Cir. 1996).

"To convict a defendant of conspiracy under 21 U.S.C. § 846, the
government must prove beyond a reasonable doubt’: (1) the existence of an
agreement to wiolate the drug laws and that each co-conspirator (2) knew of,
(3) intended to joint, and (4) voluntarily participated in the conspiracy."
United States v. Westbrook, 119 F.3d 1176, 1189 (5th Cir. 1997).

"As long as it is not factually insubstantial or incredible, the
uncorroborated testimony of a co-conspirator, even one who has chosen to
cooperate with the gowernment in exchange for non-prosecution or leniency, may
be constitutionally sufficient evidence to convict." Id. at 1190. |

A conviction may rest solely on the uncorroborated testimony of one

accomplice if the testimony is not insubstantial on its face."

United States v. Cordea Carrasco, 830 F.2d 44, 4H (5th Cir. 1987).

In Mr. Santillan's case, the testimony of Vargas is insubstantial on its |
face and incredible.
II. The district court clearly erred by including as relevant conduct the liquid
methamphetamine intercepted in Portales, New Mexico, when there was absolutely

no evidence showing that Santillan was involwed in that transaction.

a) Standard of review
"A finding by district court that unadjudicated conduct is part of the
Same course of conduct or common scheme or plan is a factual determination
subject to review under the clearly erroneous standard."
United States°vitRhine, 583 F.3d 878, 884-5 (5th Cir. 2009).
"A factual finding is not clearly erroneous as long as it is plausiblel

in light of the record as a whole." Id.

6

 
-3)

“40
11
12
13
14

15

16 |

17
18
19
20

24
22

23

| 24
25
26

27

- 28

would require grouping of multiple counts, all acts and omissions described

 

Case 2:20-cv-00171-Z-BR. Document 3 Filed 07/02/20 Page 7of10 PagelD 18

(b). Applicable law
The Guidelines provide that in determining the base offense level,
specific offense characteristics and adjusments in Chapter Three, the court
shall include all relevant conduct. The Guidelines specifically prowide: that
"relevant conduct" includes, in part:
(1)(A) all acts and omissions committed, aided, abetted,counseled,
commanded, iduced, procured, or willfully caused by the defendant, and
(B) in the case of jointly undertaken criminal activity. (a criminal
plan, scheme, endeavor, or enterprise undertaken by the defendant. in connection
with others, whether or not charged as’a conspiracy), all acts and omissions of
others that were- (i) within the scope of the jointly under taken criminal
activity, (ii) in furtherance of that criminal activity, and (iii) reasonably
foreseable in connection with that criminal activity;
that ocurred during the commission of the offense of conviction, in preparation
for that offense, or in the course of attempting to avoid detection or
responsibility for that offense;

(2) solely with respect to offenses of a character for which § 3D1.2(d)

in subdivision (1)(A) and (1)(B)-abowe that were part of the same course of
conduct or common scheme or plan as the offense of conviction. ~9: .°:
"A defendant convicted of a drug offense is sentenced based’ on the amount

of drugs involved in the offense." United States v. Rhine, 583 F.3d at 885.

However, “the base offense level can reflect quantities of drugs not specified

in the count of conwiction if they were part of the same course of conduct or
a part of a common scheme or plan as the count of conviction." Id. quoting
United States v. Moore, 927 F.3d 825, 827 (5th Cir. 1991).

In the present case, the probation officer and district court clearly erred

by including the drug amount. from the liquid methamphetamine that was

7

 

 
10
1
12
13
14

15

167

17
18
19
20
21
22
23
2y
25
26

27
28

 

Case 2:20-cv-00171-Z-BR Document 3 Filed 07/02/20 Page 8 of 10 PagelD 19

intercepted on February 8, 2016, in Portales, New Mexico for at least two
reasons. First, the gowernment never presented any evidence that. Santillan
was even involved in this transaction. Santillan's attorney introduced into
evidence the- DEA-6 report of investigation concerning the interception of the |
liquid methamphetamine. ‘A thorough review of the DEA report reveals that there |
is absolutely no reference in that.report to Mr. Santillan. There is absolutely:
nothing in that report ‘connecting Mr. Santillan in any way to this transaction.
At the sentencing hearing, the government introduced some telephone records to.
try to connect Mr. Santillan, but without something more, the records merely
reflect that some numbers connected to’ either Mr. Santillan or his wife appear
“on the phone records for the telephone number associated with "Gordo".

The gowernment's evidence wholly fails to show even by implication that
there was any kind of agreement with Santillan regarding the liquid
methamphetamine found in New Mexico. The gowernment's evidence fails to show
that the liquid methamphetamine fell within the scope of any jointly undertaken

criminal activity, in furtherance of that activity, or that it was reasonably .
foreseeable in.connection with a jointly undertaken: criminal activity. | |
The criminal conduct surrounding the February 8, 2016, liquid methamphetamine
case in Portales, simply fails to meet a single criteria required for conduct
in jointly undertaken criminal activity to qualify as relevant conduct.
See USSG § 1B1.3(a)(1)(A) and (B).

| Second, with regard to offenses: covered by USSG § 1B1.3(a)(2), the |
gowernment has failed entirely to show that the conduct surrounding the
liquid methamphetamine case was part of the same course of conduct or common
scheme or plan. In fact, there is not one shred of evidence tending to show a
common scheme or plan of Santillan's offense of conviction, and certainly no

analysis was made to that effect. There simply has been no evidence presented

to.support a finding that this conduct quilifies as relevant conduct based on |

8

 

 

ro.
10
11
12
13
14

15

17

18
19
20

21.

22
23
24
25
26

27

28

{121-151 months. | |
16 7

Case 2:20-cv-00171-Z-BR Document 3 Filed 07/02/20 Page9of10 PagelD 20

the same course of conduct or common. scheme or plan lenguage.

See United States v. Rhine, 583 F.3d 878,885.

The fact that the government has presented not one piece of evidence that
supports the conclusion that Mr. Santillan. was involved in this case, simply
renders an analysis of the factors listed in USSG § 1B1.3, application note 9,
meaningless. There has to be some evidence to show that Mr. Santillan was somehow
actually involved in the liguid methamphetamine transaction before there.can be |
any meaningful analysis that the conduct was either part of the same course of
conduct or part of a common scheme. There is no such evidence.

Reducing the quantity of methamphetamine by substracting the liquid
methamphetamine from Portales, New Mexico, Santillan's base offense level should
have been a level 32. Eliminating the 2 level increase for that methamphetamine
coming from Mexico results in an adjusted offense level 32. At a criminal

history category I, Santillan's imprisonment range should have been

CONCLUSION
Petitioner respectfully requests that this Honorable Court reverse and
vacate his conviction in this case, and in the alternative, remand for S
re-sentencing.

Therefore, ,this motion was file this. 6 day of aa ,2020.

Respecfully Submitted,

 

 
 

 

Jose Santillan# 55638-177
Federal Correctional Institution
1900 Simler Ave,

Big Spring, TX 79720

 

 

 
 

 

BR Document3 Filed 07/02/20 Page 10 of 10 Pageib 21

ee
SVXBL IO L5tW1Siq MYSHLYON
4HNOD LOMisid ‘sn “HYaIO

(2k 2 - tr
| GSAOgu #
TOLL ML ‘Oj Wowy
CEL WRY ‘AMY AS “B'S Gaz

SOXe | +9 P4SIG VOUT ON
Ped +7451 S44S LPO,
ry) FO WY

   
 

2bSE TL2T TOOO O&RT PTOe

 

 

 

PLC HRA RAR

 

 

VSil YAdAOod

Z

 

 

00171

CV:

 

YS MtADNON
PURPLE HEARTE

 

 

= yorjapegsuy (YHP2NTD [p24
a LLI-BEASSHEMOUTHOS PEON

 

         

ae
PURPLE HEARTE™

PURPLE WEARIE |

      

PURPLE HEAR TES pp

     

2

arvatbtod

 

YS adAah Git }

Case 2:20

Yul

 
